FILED
                                                                        United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                             Tenth Circuit

                                  TENTH CIRCUIT                                    May 7, 2013

                                                                            Elisabeth A. Shumaker
                                                                                Clerk of Court
MICHAEL S. JENSEN,

             Plaintiff - Appellant,

v.                                                          No. 12-4201
                                                    (D.C. No. 2:12-CV-00366-DN)
UTAH COURT OF APPEALS; FIFTH                                  (D. Utah)
JUDICIAL DISTRICT COURT, in and for
Washington County, State of Utah;
WELLS FARGO BANK, N.A.,

             Defendants - Appellees.



                             ORDER AND JUDGMENT*


Before HARTZ, O'BRIEN, and GORSUCH, Circuit Judges.


      This case involves application of the Rooker-Feldman1 doctrine. Michael S.

Jensen, proceeding pro se, filed a petition seeking federal review of a judgment



      *
        The parties have waived oral argument. See Fed. R. App. P. 34(f); 10th Cir. R.
34.1(G). This case is submitted for decision on the briefs.
        This order and judgment is an unpublished decision, not binding precedent. 10th
Cir. R. 32.1(A). Citation to unpublished decisions is not prohibited. Fed. R. App. 32.1.
It is appropriate as it relates to law of the case, issue preclusion and claim preclusion.
Unpublished decisions may also be cited for their persuasive value. 10th Cir. R. 32.1(A).
Citation to an order and judgment must be accompanied by an appropriate parenthetical
notation B (unpublished). Id.
      1
          See Dist. of Columbia Ct. of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker
v. Fid. Trust Co., 263 U.S. 413 (1923); see also Merrill Lynch Bus. Fin. Servs., Inc. v.
previously entered by the Utah Court of Appeals. The district court dismissed for lack of

jurisdiction. We affirm.

                                      BACKGROUND

       Jensen owned a commercial building in Utah. When his tenant filed for

bankruptcy (and, presumably, quit paying rent), he was unable to continue making the

mortgage payments on the building. Wells Fargo Bank non-judicially foreclosed on the

property. Later, it obtained a $99,639.23 deficiency judgment against Jensen in Utah

state court. Although Wells Fargo produced a photocopy of the original note during the

state litigation, it was never required to produce the original note. See Utah R. Evid.

1003 (“A duplicate is admissible to the same extent as an original unless a genuine

question is raised about the original’s authenticity or the circumstances make it unfair to

admit the duplicate.”).

       In light of widely reported problems relating to transfers of notes secured by real

property, Jensen believed the Utah state court should have required Wells Fargo to

produce the original note to prove it was a holder in due course. Evidencing his

dissatisfaction with the state trial court’s decision he filed a pleading entitled “Writ of

Error Coram Vobis” with the Utah Supreme Court. It transferred the case to the Utah

Court of Appeals, which later affirmed the trial court’s decision. Jensen did not seek

further review in a state court.




Nudell, 363 F.3d 1072, 1074 n.1 (10th Cir. 2004) (overviewing the Rooker-Feldman
doctrine).


                                             -2-
       Instead, he filed his petition, captioned as a “Verified Petition for Appeal by Writ

of Error Coram Vobis,” in federal district court. He argued the Utah Court of Appeals

erred in affirming the trial court’s judgment and requested federal review to correct the

alleged error. In his view, Wells Fargo lacked standing to foreclose or obtain a

deficiency judgment because it had never produced the original note for the property. He

appeals from the dismissal of his petition for lack of jurisdiction.

                                       DISCUSSION

       In his briefing before this court, Jensen has two contentions: (1) the district court

erred in dismissing the petition as barred under the Rooker-Feldman doctrine and (2)

Wells Fargo lacked standing before the Utah courts, depriving the Utah courts of

jurisdiction to enter a judgment. (Appellant Br. 19-20.) Because the district court lacked

subject matter jurisdiction to review the Utah judicial proceedings, we need not go

beyond the first issue.

       We review the district court’s dismissal de novo. See Colo. Envtl. Coal. v.

Wenker, 353 F.3d 1221, 1227 (10th Cir. 2004). Because Jensen proceeds without the

assistance of counsel, we construe his pleadings liberally. Ledbetter v. City of Topeka,

Kan., 318 F.3d 1183, 1187 (10th Cir. 2003).

       “The Rooker-Feldman doctrine establishes, as a matter of subject-matter

jurisdiction, that only the United States Supreme Court has appellate authority to review a

state-court decision.” Merrill Lynch Bus. Fin. Servs., Inc. v. Nudell, 363 F.3d 1072,

1074-75 (10th Cir. 2004) (footnote omitted). “Thus, in applying the Rooker-Feldman

doctrine, we focus on whether the lower federal court, if it adjudicated plaintiff’s claims,

                                             -3-
would effectively act as an appellate court reviewing the state court disposition.” Id. at

1075.2

         Here, Jensen asked the district court to review the proceedings before the state trial

court and the Utah Court of Appeals and to correct the errors he identified:

         Jensen requested that the U.S. District Court look at all of the evidence
         Jensen submitted and argued at the Utah Courts and Order the reversal of
         their faulty decisions. Jensen wanted the U.S. District Court to Order the
         Utah Courts to adhere to the . . . [l]aw, and require Wells Fargo to evidence
         standing.

(Appellant Br. 24.) This is exactly what the Rooker-Feldman doctrine forbids.

         Although Jensen cites Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89

(1998) in support of the district court’s jurisdiction, that case is inapposite because it did

not involve the jurisdictional problem present here: the attempt to obtain federal judicial

review of an extant state court judgment.

         The district court correctly applied the Rooker-Feldman doctrine to conclude it

lacked subject matter jurisdiction. Moreover, because the Rooker-Feldman doctrine also

forecloses us from reviewing a final state court judgment, we lack jurisdiction to consider

Jensen’s contentions of error in the proceedings before the Utah courts. See Crutchfield

         2
         In two recent cases, the Supreme Court emphasized the narrowness of the
Rooker-Feldman doctrine. The doctrine does not deprive the district court of jurisdiction
of a controversy brought by “nonparties to the earlier state-court judgment” nor does it
apply when a litigant seeks relief in federal court prior to the issuance of the state court’s
judgment. Lance v. Dennis, 546 U.S. 459, 466 (2006) (per curiam); Exxon Mobil Corp.
v. Saudi Basic Indus. Corp., 544 U.S. 280, 292 (2005). This case, however, does not fall
within either of these exceptions; it falls neatly within the core of the doctrine because it
was brought by a “state-court loser[] complaining of injuries caused by state-court
judgments rendered before the district court proceedings commenced and inviting district
court review and rejection of those judgments.” Exxon, 544 U.S. at 284.


                                              -4-
v. Countrywide Home Loans, 389 F.3d 1144, 1147 (10th Cir.2004) (“[I]f appellate review

of state court judgments is vested in the United States Supreme Court, it follows that

review is not vested in lower federal courts.”), overruled in part on other grounds by

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280 (2005); Nudell, 363 F.3d at

1074-75; see also Fed. R. Civ. P. 60(e) (abolishing writs of coram nobis and coram

vobis).

          AFFIRMED.

                                          Entered by the Court:

                                          Terrence L. O’Brien
                                          United States Circuit Judge




                                           -5-